Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6, 8, 10 and 12-24 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 09/02/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Kanada (US 2010/0215050 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 6, 10, 12 and 22 as described below:
Regarding claim 1, A packet processing method, comprising: receiving, by a forwarding plane device, a first packet from a user, wherein an identity of the user is comprised in the first packet; determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service; and transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet, and wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Regarding claim 6, A packet processing method, comprising: receiving, by a network device, a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of a user; determining, by the network device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; and managing, by the network device, the service according to the identity of the service, wherein managing the service comprises: performing, by the network device, an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or generating, by the network device, a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, wherein the network device is a control plane device corresponding to the forwarding plane device, and wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video 4Atty. Docket: 4657-28501 (83424149US09) service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Regarding claim 10, A network device, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the network device to: receive a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of a user; determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; and manage the service according to the identity of the service in the first packet, wherein the at least one processor is configured to manage the service by: 5Atty. Docket: 4657-28501 (83424149US09) performing an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or generating a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, wherein the network device is a control plane device corresponding to the forwarding plane device, and wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to-peer (P2P) traffic virtualization service.
Regarding claim 12, A network system comprising: a forwarding plane device; and 6Atty. Docket: 4657-28501 (83424149US09) a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to: receive a first packet from a user, wherein an identity of the user is comprised in the first packet; determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generate a second packet by encapsulating the first packet with the identity of the service; and transmit the second packet to the network device, wherein the network device is configured to: receive the second packet from the forwarding plane device; and manage the service according to the identity of the service in the second packet, and wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Regarding claim 22, A forwarding plane device, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the forwarding plane device to: receive a first packet from a user, wherein an identity of the user is comprised in the first packet; 9Atty. Docket: 4657-28501 (83424149US09) determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generate a second packet by encapsulating the first packet with the identity of the service; and transmit the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet, and wherein the service comprises one of a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, or a peer-to- peer (P2P) traffic virtualization service.
Therefore, the independent claims 1, 6, 12, 22, together with their respective dependent claims, and independent claim 10 are allowed for the reason given above. 
Claims 2-5, 18-21 and 8 and 13-17 and 23-24 are allowed since they depend on claims 1, 6, 12 and 22 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanada (US 2010/0215050 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/9/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473